OFFICE   OF   THE   ATTORNEY          GENERAL     OF    TEXAS
                            AUSTIN


                                                     February 8, 1939



HonorableRobert If.mod
Gblrman of the Gommittee to InmietiSate                    It 1s
'Houseof Repreaentatl~ee
Austin, Texem
Dear Mr. noodt                                rJi+i




                                                    rtment o? the State,
                                                    te money and sub&et
                                                    tro1 of the Legu-

                                                    is reoeited.
                                                    paid into the
                                                   istieringa depart-
                                                   tate money and lr
                                                 ture a8 other State
                                          peolal purpoas.
                                    as to the particularFederal
                                   poee 0r the payment Into the
                                   ouree, unable to say whether

                                                Yours very truly,
                                                                ,'
                                           ATTOSS

                                           By       8'
ASR:PBP                                              Albert s. Rollins
                                                               Aeaistant
APPROVED:

ATTORIPKPG~RAL OF TEXAS